DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the cured coating film" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the cured coating film” will be considered to mean “the first pigmented coating film”.
Claims 2-8 depend from claim 1 and, therefore, also contain this limitation.

P1) in the range of 80 to 89 when the cured coating film is formed to a thickness of 30 µm” in lines 7-8. It is unclear if this is limitation is intended to positively recite that the coating film has a thickness of 30 µm, or that the properties of the coating film are such that the L* would be in this range if it was formed to a thickness of 30 µm. For the purposes of examination, “a lightness L* value (L*P1) in the range of 80 to 89 when the cured coating film is formed to a thickness of 30 µm” will be considered to mean that the properties of the coating film are such that the L* would be in this range if it was formed to a thickness of 30 µm.
Claims 2-8 depend from claim 1 and, therefore, also contain this limitation.

Claim 3 recites the limitation "the cured film thickness (TP1) of the first pigmented coating film" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the cured film thickness (TP1) of the first pigmented coating film" will be considered to mean "a film thickness (TP1) of the first pigmented coating film".

Claim 7 recites the limitation "the heat-cured first pigmented coating film" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the heat-cured first pigmented coating film" will be considered to mean "the first pigmented coating film".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeura et al. (WO 2011/125490 A1, hereafter ‘490, with machine translation) in view of Imase (WO 2018/034278 A1, hereafter ‘278, with machine translation).
Note: citation locations to Ikeura ‘490 and Imase ‘278 will refer to the location in the respective machine translation.
Claim 1: Ikeura ‘490 teaches a method of making a multilayer film (abstract) comprising: 
applying an electrodeposition coating material onto a steel sheet substrate and thermally curing (abstract, [0015]);
applying an aqueous pigmented coating material (X), which corresponds to the claimed second aqueous pigmented coating material, comprising a binder and titanium dioxide pigment to form a pigmented coating film (abstract, [0116]), where the aqueous coating material has a solids content of 30 to 60% by mass ([0107]) where the P2) of 80 to 95 (claim 9) and a thickness of 4 to 19 µm (claim 7); 
applying an additional aqueous pigmented coating material (Y), which corresponds to the claimed third aqueous pigmented coating material, onto the aqueous pigmented coating material (X) to form an additional aqueous pigmented coating layer (abstract, [0131]) having a thickness of 2 to 20 µm ([0135]), the additional aqueous pigmented coating material (Y) comprising a binder and a pigment (abstract, [0117]) where the pigment can be a light interference pigment ([0122], [0125]), where the solids content of the additional aqueous pigmented coating material (Y) is from 5 to 90% by weight ([0134]);
applying a clear coating material onto the additional aqueous pigmented coating material (Y) (abstract); and
heating the multilayer coating film to simultaneously thermally cure the aqueous pigmented coating material (X), the additional aqueous pigmented coating material (Y), and the clear coating (abstract).
Ikeura ‘490 teaches that the thickness of the aqueous pigmented coating layer (TP2) is 4 to 19 µm (claim 7) and the thickness of the additional aqueous pigmented coating layer (TP3) is 2 to 20 µm ([0135]), giving a thickness ratio of TP2/TP3 of 0.2/1 to 9.5/1.

With respect to claim 1, Ikeura ‘490 does not explicitly teach that the aqueous pigmented coating material has a solids content range of 20 to 50 mass%.


With respect to claim 1, Ikeura ‘490 does not explicitly teach that the aqueous pigmented coating layer has a thickness of 5 to 20 µm.
However, the claimed thickness of 5 to 20 µm is obvious over the aqueous pigmented coating layer thickness of 4 to 19 µm taught by Ikeura ‘490 because they overlap. See MPEP 2144.05.

With respect to claim 1, Ikeura ‘490 does not explicitly teach that the aqueous pigmented coating layer has a lightness L* in the range of 85 to 95.
However the claimed lightness range of 85 to 95 is obvious over the aqueous pigmented coating layer lightness range of 80 to 95 taught by Ikeura ‘490 because they overlap. See MPEP 2144.05.

With respect to claim 1, Ikeura ‘490 does not explicitly teach that the additional aqueous pigmented coating layer has a thickness of 1 to 10 µm.
However, the claimed thickness of 1 to 10 µm is obvious over the additional aqueous pigmented coating layer thickness of 2 to 20 µm taught by Ikeura ‘490 because they overlap. See MPEP 2144.05.


However, the claimed solids content range of 5 to 20 mass% is obvious over the additional aqueous pigmented coating material solids content range of 5 to 90% by mass taught by Ikeura ‘490 because they overlap. See MPEP 2144.05.

With respect to claim 1, Ikeura ‘490 does not explicitly teach that the thickness ratio TP2/TP3 is in the range of 1.1/1 to 20/1.
However the claimed TP2/TP3 ratio of 1.1/1 to 20/1 is obvious over the TP2/TP3 ratio of 0.2/1 to 9.5/1 taught by Ikeura ‘490 because they overlap. See MPEP 2144.05.

With respect to claim 1, Ikeura ‘490 does not explicitly teach that the method further comprise applying a first pigmented coating material to form a first pigmented coating film, the first pigmented coating material having a lightness L* value (LP1) in the range of 80 to 89, that LP2 is higher than LP1, or that the difference between LP2 and LP1 is in the range of 1 to 10.
Imase ‘278 teaches a method of making a multilayer coating film (abstract) comprising applying an electrodeposited coating onto a steel sheet substrate ([0017]), and applying an aqueous pigmented coating (abstract, [0015], [0075]). Imase ‘278 teaches that the method can further comprise applying a primer undercoating, which corresponds to the claimed first pigmented coating, between the electrodeposited coating and the aqueous pigmented coating (abstract, [0018]), where the primer undercoat can have less brightness pigment and therefore a lower brightness than the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of applying a primer undercoating, which corresponds to the claimed first pigmented coating, between the electrodeposited coating and the aqueous pigmented coating, where the primer undercoat has a lower brightness than the aqueous pigmented coating, and where difference in the lightness of primer undercoat and the lightness of the aqueous pigmented coating is 9.0 or less taught by Imase ‘278 to the method taught by Ikeura ‘490 because it improves the wear resistance of the multilayer coating film without impairing the exhibited texture, as taught by Imase ‘278.


The modified teachings of Ikeura ‘490 teach that the aqueous pigmented coating has a lightness (LP2) in the range of 85 to 95, and that the primer undercoat has a lightness (LP1) with is less than the aqueous pigmented coating lightness (LP2) by 9.0 or less, as discussed above. Therefore, LP1 has a range of 76 to about 95.

With respect to claim 1, the modified teachings of Ikeura ‘490 do not explicitly teach that the primer undercoat lightness L* value (LP1) is in the range of 80 to 89.
P1) of 80 to 89 is obvious over the primer undercoat lightness (LP1) range of 76 to about 95 taught by the modified teachings of Ikeura ‘490 because they overlap. See MPEP 2144.05.

With respect to claim 1, the modified teachings of Ikeura ‘490 do not explicitly teach that the difference between LP1 and LP2 is in the range of 1 to 10.
However, the claimed LP1 and LP2 difference range of 1 to 10 is obvious over the LP1 and LP2 difference range of less than 9.0 taught by the modified teachings of Ikeura ‘490 because they overlap. See MPEP 2144.05.


	Claim 2: With respect to claim 2, the modified teachings of Ikeura ‘490 do not explicitly teach that the primer undercoat material, which corresponds to the claimed first pigmented coating material, is an aqueous coating material.
Imase ‘278 teaches a method of making a multilayer coating film (abstract) comprising applying an electrodeposited coating onto a steel sheet substrate ([0017]), and applying an aqueous pigmented coating (abstract, [0015], [0075]). Imase ‘278 teaches that the primer undercoat material can be an aqueous coating material ([0066]). Both Imase ‘278 and Ikeura ‘490 teach methods of making a multilayer coating film (‘490, abstract; ‘278, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aqueous primer coating material taught by Imase ‘278 as the primer coating material used in the method taught by the 

Claim 3: With respect to claim 3, the modified teachings of Ikeura ‘490 do not explicitly teach that the primer undercoat layer, which corresponds to the claimed first pigmented coating layer, has a thickness in the range of 15 to 40 µm.
Imase ‘278 teaches a method of making a multilayer coating film (abstract) comprising applying an electrodeposited coating onto a steel sheet substrate ([0017]), and applying an aqueous pigmented coating (abstract, [0015], [0075]). Imase ‘278 teaches that the primer undercoat material can have a dry film thickness of 15 to 30 µm ([0078]). Imase ‘278 teaches that this thickness range provides superior abrasion resistance without the formation of sagging and mixed layers ([0078]). Both Imase ‘278 and Ikeura ‘490 teach methods of making a multilayer coating film (‘490, abstract; ‘278, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the primer undercoat material dry film thickness of 15 to 30 µm taught by Imase ‘278 as the thickness of the primer undercoat film in the method taught by the modified teachings of Ikeura ‘490 because this thickness range provides superior abrasion resistance without the formation of sagging and mixed layers, as taught by Imase ‘278.



	With respect to claim 4, the modified teachings of Ikeura ‘490 do not explicitly teach that titanium dioxide pigment to binder ratio is 60 to 150 parts by mass titanium oxide to 100 parts by mass solid binder component.
	However, the claimed titanium dioxide pigment to binder ratio of 60 to 150 parts by mass titanium oxide to 100 parts by mass solid binder component is obvious over the titanium dioxide pigment to binder ratio of 50 to 200 parts by mass titanium oxide to 100 parts by mass solid binder taught by Ikeura ‘490 because they overlap. See MPEP 2144.05.

	Claim 5: Ikeura ‘490 teaches that the ratio of the interference pigment and the binder in the additional aqueous pigmented coating (Y) can be 1 to 150 parts by mass of pigment to 100 parts by mass of solid binder ([0121]).

With respect to claim 5, the modified teachings of Ikeura ‘490 do not explicitly teach that interference pigment to binder ratio is 20 to 70 parts by mass interference pigment to 100 parts by mass solid binder.
	However, the claimed interference pigment to binder ratio of 20 to 70 parts by mass interference pigment to 100 parts by mass solid binder is obvious over the interference pigment to binder ratio of 1 to 150 parts by mass interference pigment to 

	Claim 6: Ikeura ‘490 teaches that cured coating layers in the film have a mean light transmittance at a wavelength of 360 to 420 nm is less than 0.5% ([0089]).

	With respect to claim 6, the modified teachings of Ikeura ‘490 do not explicitly teach that the mean light transmittance at a wavelength of 360 to 420 nm is 0.08% or lower.
	However, the claimed mean light transmittance at a wavelength of 360 to 420 nm of 0.08% or lower is obvious over the mean light transmittance at a wavelength of 360 to 420 nm of less than 0.5% taught by Ikeura ‘490 because they overlap. See MPEP 2144.05.

	Claim 7: The modified teachings of Ikeura ‘490 teach that the primer undercoat layer, which corresponds to the claimed first pigmented layer, is applied between the electrodeposited coating and the aqueous pigmented coating layer, which corresponds to the claimed second aqueous pigmented coating layer, as discussed above. 
Therefore, the second aqueous pigmented coating is applied onto the first pigmented coating film in the method taught by the modified teachings of Ikeura ‘490.

	Claim 8: With respect to claim 8, the modified teachings of Ikeura ‘490 do not explicitly teach that the aqueous pigmented coating is applied onto an uncured primer 
Imase ‘278 teaches a method of making a multilayer coating film (abstract) comprising applying an electrodeposited coating onto a steel sheet substrate ([0017]), and applying an aqueous pigmented coating (abstract, [0015], [0075]). Imase ‘278 teaches that the aqueous pigmented coating can be applied to the primer undercoat material wet-on-wet (uncured) (abstract), and the primer undercoat be cured simultaneously with the aqueous pigmented coating (abstract). Both Imase ‘278 and Ikeura ‘490 teach methods of making a multilayer coating film (‘490, abstract; ‘278, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the aqueous pigmented coating can be applied to the primer undercoat material wet-on-wet (uncured) (abstract), and the primer undercoat be cured simultaneously with the aqueous pigmented coating as taught by Imase ‘278 in the method taught by the modified teachings of Ikeura ‘490 because it would have been a combination of prior art elements that would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/NADINE G NORTON/           Supervisory Patent Examiner, Art Unit 1713